IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                     : No. 101 WAL 2020
                                                   :
                       Respondent                  :
                                                   : Petition for Allowance of Appeal
                                                   : from the Order of the Superior Court
               v.                                  :
                                                   :
                                                   :
 ALLEN BROWN,                                      :
                                                   :
                       Petitioner                  :


                                           ORDER



PER CURIAM

       AND NOW, this 3rd day of November, 2020, the Petition for Allowance of Appeal

is GRANTED. The issue, as stated by Petitioner, is:


              Does a PCRA court’s inherent authority to correct obvious and
              patent mistakes in its records and orders extend beyond the
              correction of mistakes in its orders and provide it perpetual
              authority to reconsider and countermand an order granting
              PCRA relief on the ground that it now finds the precipitating
              PCRA petition was untimely?


Moreover, the parties are directed to address in their briefs what, if any, effect our decision

in Commonwealth v. Lacombe, 234 A.3d 602 (Pa. 2020), has on our resolution of this

question.